Title: From James Madison to Ambrose Madison, 11 October 1787
From: Madison, James
To: Madison, Ambrose


Dear brother
N. York Ocr. 11. —87.
Your favor of the 24. of Sepr. did not come to hand till the day before yesterday. I am glad to find the State of Crops in your quarter not worse. From the general information I had feared that very little Tobo. would be made, and scarce any corn. I am at a loss what to say as to brother Wms. adventurig. into public life. The prospect of service to His Country does not appear to me to call for much personal sacrifice. Nor can the honor, the profit or the pleasure of the undertaking, be any object. At the same time if his inclination is on that side, and his private affairs will admit, I would not be understood to discountenance the measure. I recommend it to him however not to make an attempt without a tolerable certainty of success, and by no means to run into the error of courting it by the usual practices. If he wishes to establish himself in the good will of the County, the only durable as well as honorable plan will be to establish a character that merits it.
Congs. have just passed the annual requisition on the States. The interest on the domestic debt is called for in indents which the States are at liberty to procure in any way they please. I presume all of them, excepting such as have or mean to adopt a paper emis[sion] will buy up their quotas, instead of laying taxes payable in paper.
We have no public news. The Act of the Convention has in general been pretty well recd. as yet in the Middle & Northn. States. Opposition however begins to shew itself. It is not possible to say now on which side the Majority will finally lie. The present appearance is in favor of the new Constitution. The adversaries differ as much in their objections as they do from the thing itself.
Let me know in your next whether my brother Willm. has sold Forrester, and whether Fancy & Lemon are with foal, & what horse the latter was put to. Remember me affecely to my sister & all others of the family. Yrs.
Js. Madison Jr.
